Appeal by the defendant from a judgment of the Supreme Court, Kings County (Del Guidice, J.), rendered May 21, 2012, convicting him of course of sexual conduct against a child in the first degree and predatory sexual assault against a child, upon his plea of guilty, and imposing sentence. The appeal brings up for review an order of protection issued at the time of sentencing.
Ordered that the judgment is affirmed.
The defendant validly waived his right to appeal. At the plea allocution, the Supreme Court sufficiently advised the defendant of the nature of the right to appeal, and the record establishes that the defendant knowingly, voluntarily, and intelligently waived that right (see People v Ramos, 7 NY3d 737 [2006]).
The defendant’s contention that his plea was not knowing and voluntary is unpreserved for appellate review since he failed to move to withdraw his plea (see CPL 470.05 [2]; People v Decker, 77 AD3d 675 [2010]; People v Patel, 74 AD3d 1098, 1099 [2010]). The narrow exception to the preservation rule, which arises when the defendant’s plea recitation of the facts underlying the crime casts significant doubt on the defendant’s guilt or otherwise calls into question the voluntariness of the plea (see People v Lopez, 71 NY2d 662 [1988]), is inapplicable in this case. In any event, the record of the plea proceeding establishes that the plea of guilty was knowing and voluntary (see People v Decker, 77 AD3d at 675; People v Patel, 74 AD3d at 1099).
The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Ramos, 7 NY3d 737 [2006]; People v Lopez, 6 NY3d 248, 257 [2006]; People v Tarrant, 114 AD3d 710 [2014]).
The defendant’s contention that the Supreme Court improperly issued an order of protection pursuant to CPL 530.13 for the benefit of his children is without merit (see People v Hull, 52 AD3d 962, 963 [2008]; People v Warren, 280 AD2d 75, 77 [2001]).
Dillon, J.R, Leventhal, Sgroi and Maltese, JJ., concur.